                                                                      Case 2:15-cv-01771-APG-NJK Document 77 Filed 08/12/19 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8267
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Bank of America, N.A.
                                                             8

                                                             9                                    UNITED STATES DISTRICT COURT
                                                            10                                          DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   BANK OF AMERICA, N.A.,                                Case No.: 2:15-cv-01771-APG-NJK
AKERMAN LLP




                                                            13                      Plaintiff,
                                                                                                                       MOTION TO REMOVE ATTORNEY
                                                            14   v.                                                    FROM ELECTRONIC SERVICE LIST
                                                            15   SFR INVESTMENTS POOL 1, LLC;
                                                                 MANCHESTER     PARK  HOMEOWNERS
                                                            16   ASSOCIATION; DOE INDIVIDUALS I-X,
                                                                 INCLUSIVE, AND ROE CORPORATIONS I-
                                                            17   X, INCLUSIVE,
                                                            18                      Defendants.
                                                            19

                                                            20   AND ALL RELATED CLAIMS.

                                                            21

                                                            22   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            23                PLEASE TAKE NOTICE that Bank of America, N.A., hereby provides notice that Brett M.
                                                            24   Coombs, Esq., is no longer associated with the law firm of Akerman LLP.
                                                            25

                                                            26

                                                            27
                                                                 49545538;1

                                                            28
                                                                     Case 2:15-cv-01771-APG-NJK Document 77 Filed 08/12/19 Page 2 of 2




                                                             1                Akerman LLP continues to serve as counsel for Bank of America, N.A. in this action. All

                                                             2   items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                             3   in this action should continue to be directed to Ariel E. Stern, Esq. and Scott R. Lachman, Esq.

                                                             4                DATED this 12th day of August, 2019.

                                                             5                                                  AKERMAN LLP
                                                             6                                                  /s/ Scott R. Lachman
                                                                                                                ARIEL E. STERN, ESQ.
                                                             7                                                  Nevada Bar No. 8267
                                                                                                                SCOTT R. LACHMAN, ESQ.
                                                             8                                                  Nevada Bar No. 12016
                                                                                                                1635 Village Center Circle, Suite 200
                                                             9                                                  Las Vegas, NV 89134
                                                            10                                                  Attorneys for Bank of America, N.A.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                                             COURT APPROVAL
AKERMAN LLP




                                                            13                IT IS SO ORDERED.
                                                            14                      August 13, 20192019.
                                                                              Date:______________,
                                                            15                                                           ___________________________________
                                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27                                                       2
                                                                 49545538;1

                                                            28
